DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Request for Continued Examination (RCE) 
2.	This office action is in response to Request for Continued Examination (RCE) on December 22, 2020.
	The Applicant Arguments/Remarks Made in an amendment filed on December 15, 2020, are entered.
Response to Amendment
3.	This office action is in response to Amendment After Final Rejection filed on 12/15/2020 and RCE on 12/22/2021.
Claims 18 and 19 have been amended
Claims 1 – 20 are presented for examination.
Allowable Subject Matter
4.	Claims 1 – 20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: Claims 1 – 20 are allowable over the prior art of record because none of the prior art whether taken singularly or in combination, especially when these limitations are considered within the specific combination claimed, to teach: 
forming a top electrode via layer over the MRAM cell and the dielectric layer wherein a top surface of the top electrode via layer defines a recess above the MRAM cell as recited in the independent claim 1 (set claims 1 – 10); performing a first planarization process on the top electrode via layer to remove part of the top electrode via layer defining the recess; replacing the first ILD layer within 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG K TRAN whose telephone number is (571)272-1797.  The examiner can normally be reached on 7.00AM - 5.00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LONG K TRAN/ Primary Examiner, Art Unit 2829                                                                                                                                                                                          March 1, 2021